The opinion of the Court was drawn up by
Kent, J.
The writ in this case, on which judgment was rendered, contains three counts. The first, on an account annexed, for $63,60. The second, for money had and received, for $99,60. The third, on a special count, for a sum different from either of the foregoing. There was no specification of any particular claim under the general money count. The attachment was made Dec. 14, 1850, the levy Nov. 16, 1857. On the 19th of August, 1856, the debtor conveyed the premises, by deed of mortgage, to the defendant.
The defendant requested the Judge to instruct the jury that, as there were no specifications of claims to be proved under the money count, the attachment was not valid against the title of the defendant. This instruction was not given, as there were other points which it was deemed expedient to have settled.
This objection is set forth in the defendant’s specifications of defence. It has been decided in the case of Osgood v. Holyoke, ante p. 410, and in several other cases, that an attachment on a writ like this is void against subsequent attaching *568creditors or purchasers. This case comes within, the principle of those cases.
It is unnecessary to consider the other objections to the validity of the attachment and levy.
Exceptions sustained — verdict set aside, and new trial granted.
Tenney, C. J., Rice, Appleton, Cutting and May, JJ., concurred.